15-428
     United States v. Vella

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 2nd day of February, two thousand sixteen.
 5
 6       PRESENT: DENNIS JACOBS,
 7                RICHARD C. WESLEY,
 8                DEBRA ANN LIVINGSTON,
 9                              Circuit Judges.
10
11       - - - - - - - - - - - - - - - - - - - -X
12       UNITED STATES OF AMERICA,
13                Appellee,
14
15                    -v.-                                               15-428
16
17       GIOVANNI VELLA, a/k/a JOHN VELLA,
18       a/k/a MOUSEY, a/k/a LITTLE JOHN,
19                Defendant-Appellant,
20
21       FRED ALESI, a/k/a WHINEY, ANTHONY
22       ARCURI, a/k/a TONY, ROBERT BERLINGER,
23       a/k/a BACALA, LAWRENCE BETRO,
24       FRANKLIN CAMARANO, JOHN CAVALLO,
25       a/k/a/ JACKIE CAVALLO, a/k/a LITTLE
26       JOHN, ANTHONY CAVEZZA, a/k/a/ TONY
27       BAGELS, FRANCIS COSTELLO, DOMINICK
28       DELIO, ROBERT DITO, THOMAS DITTA,

                                                  1
 1   FRANK POLITI, a/k/a FRANKIE P, a/k/a
 2   FRANKIE CAP, TONY SABBAGH, a/k/a TONY
 3   O, a/k/a ANTHONY SABBAGH, AYUB SAYED,
 4   a/k/a ADAM, CARLOS ZAMBRANO,
 5            Defendants.
 6   - - - - - - - - - - - - - - - - - - - -X
 7
 8   FOR APPELLEE:              Susan Corkery & Amir H. Toossi,
 9                              Assistant United States
10                              Attorneys, for Kelly T. Currie,
11                              Acting United States Attorney
12                              for the Eastern District of New
13                              York.
14
15   FOR APPELLANT:             Thomas F. Liotti, The Law
16                              Offices of Thomas F. Liotti,
17                              Garden City, New York.
18
19        Appeal from a judgment of the United States District
20   Court for the Eastern District of New York (Spatt, J.).
21
22        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
23   AND DECREED that the judgment of the district court be
24   AFFIRMED.
25
26        Giovanni Vella appeals from the sentence of the United
27   States District Court for the Eastern District of New York
28   (Spatt, J.). We assume the parties’ familiarity with the
29   underlying facts, the procedural history, and the issues
30   presented for review.
31
32        On June 20, 2011, Vella pled guilty to conspiracy to
33   commit extortion in violation of 18 U.S.C. § 1951(a). The
34   district court sentenced him to one year and a day of
35   imprisonment and three years of supervised release. Vella
36   appeals his sentence as excessive and unduly harsh.
37
38        In assessing a sentence, we do not substitute our own
39   judgment for that of the sentencing court, but rather we
40   review the reasonableness of the sentence using a standard
41   “akin to abuse of discretion.” United States v. Kane, 452
42 F.3d 140, 144 (2d Cir. 2006) (per curiam) (internal
43   quotation marks omitted). This review for reasonableness
44   has a procedural and a substantive component. United States
45   v. Johnson, 567 F.3d 40, 51 (2d Cir. 2009). “The procedural
46   inquiry focuses ‘primarily on the sentencing court's

                                  2
 1   compliance with its statutory obligation to consider the
 2   factors detailed in 18 U.S.C. § 3553(a).’” United States v.
 3   Florez, 447 F.3d 145, 157 (2d Cir. 2006) (quoting United
 4   States v. Canova, 412 F.3d 331, 350 (2d Cir. 2005)).
 5
 6        We also review a sentence for its substantive
 7   reasonableness, considering whether the length of the
 8   sentence is reasonable in light of the applicable United
 9   States Sentencing Guidelines range and other relevant
10   factors set forth in 18 U.S.C. § 3553(a). See Gall v.
11   United States, 552 U.S. 38, 50-51 (2007). “[I]n the
12   overwhelming majority of cases, a Guidelines sentence will
13   fall comfortably within the broad range of sentences that
14   would be reasonable in the particular circumstances.”
15   United States v. Fernandez, 443 F.3d 19, 27 (2d Cir. 2006).
16
17        Vella’s sentence was procedurally and substantively
18   reasonable. As to the procedural reasonableness, at
19   sentencing the district court explicitly considered the
20   § 3553(a) factors, including the seriousness of the crime,
21   the need to promote respect for the law, and the need for
22   adequate deterrence. The district court also considered
23   Vella’s immigration status.
24
25        As to substantive reasonableness, Vella’s main
26   challenge is that the sentence did not adequately reflect
27   the collateral consequence that he may be deported as a
28   result of the sentence. But the sentence of 12 months and a
29   day is a significant downward departure from the Guidelines
30   range of 57 to 71 months’ imprisonment. Indeed, the only
31   other co-defendant who was charged with extortion and
32   sentenced before Vella received a sentence of 51 months.
33   The sentence was in fact reasonable. See United States v.
34   Rigas, 583 F.3d 108, 123 (2d Cir. 2009) (explaining that
35   substantive unreasonableness is “a backstop for those few
36   cases that, although procedurally correct, would nonetheless
37   damage the administration of justice because the sentence
38   imposed was shockingly high, shockingly low, or otherwise
39   unsupportable as a matter of law”).
40
41        Additionally, the calculated Guidelines range for
42   Vella’s conviction called for 57 to 71 months imprisonment,
43   so his sentence of 12 months and a day imprisonment reflects
44   a significant downward departure from the Guidelines.
45   Indeed, the only other co-defendant who was charged with
46   extortion and sentenced before Vella received a sentence of
47   51 months. The sentence was in fact reasonable. See United

                                  3
 1   States v. Rigas, 583 F.3d 108, 123 (2d Cir. 2009)
 2   (explaining that substantive unreasonableness is “a backstop
 3   for those few cases that, although procedurally correct,
 4   would nonetheless damage the administration of justice
 5   because the sentence imposed was shockingly high, shockingly
 6   low, or otherwise unsupportable as a matter of law”).
 7
 8        For the foregoing reasons, and finding no merit in
 9   Vella’s other arguments, we hereby AFFIRM the judgment of
10   the district court.
11
12                              FOR THE COURT:
13                              CATHERINE O’HAGAN WOLFE, CLERK
14




                                  4